Citation Nr: 1205805	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-31 657	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a hemorrhoid disability. 

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to September 6, 2006, and in excess of 50 percent since September 6, 2006.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Appellant (Veteran) had active service from October 1964 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the RO in New York, New York, which granted service connection for PTSD and assigned a 30 percent initial rating, effective August 19, 2004, as well as from a February 2006 rating decision of the RO in New York, New York, which denied service connection for hemorrhoids.  During the pendency of the appeal, a 50 percent rating was granted for PTSD for the period from September 6, 2006.

In November 2009, the Veteran's representative presented argument at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the VA Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

On January 12, 2012 the Board was notified by the Social Security Administration that the appellant died in November 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon 

death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


